Title: To James Madison from Charles D. Coxe, 8 December 1806
From: Coxe, Charles D.
To: Madison, James



Sir,
U. S. Sloop of War Hornet Tunis Bay Decr. 8, 1806

I take the earliest opportunity to inform you, that, in consequence of the recent death of Mr. Dodge our late Charge d’affaires at Tunis, I have been authorized by the Commanding Officer on this Station (Capt: Dent) to act as his Successor; in consequence of which I shall proceed on shore to morrow morning.
I do not know, that I am correct in making this communication directly to you, as I have not yet received any instructions from the Consul General, or seen those that were given as a guidance to Mr. Dodge; yet (as I may not have another opportunity soon after getting on shore), I have taken the liberty to forward this, &, at the same time, to assure you of my unremitted attention to the instructions, I may receive from Government or those authoriz’d to give them, & my best endeavours to perform my duty with credit to myself & to the satisfaction of the President, as long as he may be pleased to honor me with a continuance in this station.  I have the honor to be, Sir Most Respectfully, Your Obedt. & huml. Sert

Charles D. Coxe

